Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 September 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  although Mori et al (US Patent Publication 20160325748 A1; hereinafter Mori) in view of Fairgrieve et al (US Patent Publication No. 2015023093 A1; hereinafter Fairgrieve) in view of Tokumochi (US Patent Publication No. 20120179304; hereinafter Tokumochi) in view of Takao (Japanese Patent Application No. JP2013155631A; hereinafter Takao) teaches the limitations including “control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal; detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance; execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected; detect a specific state indicating whether travel of the vehicle is not detected in which the accelerator pedal is operated, the driving force is limited; start driving-force limitation mitigation control, which is control of mitigating the limitation on the driving force, when the specific state is continued to be detected for a predetermined period set in advance or longer, acquire a travel distance of the 
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(claim 1) “control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal; detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance; execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected; detect a specific state indicating whether travel of the vehicle is not detected in a case in which the accelerator pedal is operated, while the driving force is limited due to the driving force limitation control; start driving-force limitation mitigation control, which is control of mitigating the limitation on the driving force due to the driving force limitation control, when the specific state is continued to be detected for a predetermined period set in advance or longer, acquire a travel distance of the vehicle between a time point when the specific state detected last disappeared and a time point when the specific state is currently detected, and determine whether the travel distance is a distance corresponding to a wheelbase of the vehicle; and resume the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the travel distance acquired when the specific state is currently detected is determined to be is the distance corresponding to the wheelbase, wherein the erroneous-depression determination condition is a condition for detecting in combination with the remaining elements and features of the claimed invention. 
With regards to above said claim limitations, the closest prior art are as follows: Mori et al (US Patent Publication 20160325748 A1; hereinafter Mori) and the prior art is missing to teach the above said claim limitations with regards to claims 1-3. It is for these reasons that the applicants’ invention defines over the prior art of record. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 







/Tischi Balachandra/Examiner, Art Unit 3662

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662